J-S56033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    HIBU, INC., F/K/A YELLOWBOOK, INC.,             IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    JAMES J. GEIBIG, D/B/A JAMES J.
    GEIBIG ATTORNEY AT LAW,

                             Appellant                 No. 3533 EDA 2016


                   Appeal from the Order September 28, 2016
              in the Court of Common Pleas of Montgomery County
                        Civil Division at No.: 2015-32797


BEFORE: BOWES, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED OCTOBER 31, 2017

        Appellant, James J. Geibig, d/b/a James J. Geibig Attorney at Law,

appeals from the trial court’s order entering summary judgment in favor of

Appellee, Hibu, Inc. f/k/a Yellowbook, Inc.1 We affirm.

        We take the following relevant facts and procedural history from the trial

court’s February 27, 2017 opinion and our independent review of the certified

record.    Appellee is a Delaware corporation registered to do business in

Pennsylvania, and it publishes a telephone directory known as the Yellow

Book. Appellant is an attorney who allegedly entered into a written advertising


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We have amended the caption to reflect the date the order was entered on
the docket.
J-S56033-17



contract with Appellee on October 29, 2013. Appellant brought this action in

the trial court on December 24, 2015, by appeal from a magisterial district

court judgment.       On January 7, 2016, Appellee filed a complaint against

Appellant, alleging breach of contract and unjust enrichment for his failure to

pay for advertising and directory-listing services.

       On February 8, 2016, Appellant filed preliminary objections to the

complaint and a brief, in which he alleged improper venue and various

deficiencies in the complaint, and requested oral argument. See Pa.R.C.P.

1028(a)(1)-(3).2      The trial court overruled and dismissed the preliminary

objections on June 8, 2016, and permitted Appellant to file an answer to the

complaint within twenty days. Appellant filed an answer on June 28, 2016.

       On June 29, 2016, Appellee filed a motion for summary judgment and

requested oral argument. Appellant did not file a response. Three months

after Appellee filed its motion, on September 28, 2016, the trial court issued

its order entering summary judgment in favor of Appellee in the amount of

$5,999.56, plus interest and costs. This timely appeal followed.3

       Appellant raises the following issues for our review:

       I. Whether the trial court erred and/or abused its discretion in
       failing to schedule a hearing and/or oral argument in regard to
       [Appellant’s] preliminary objections?
____________________________________________


2 As discussed more fully infra, Appellant’s preliminary objections were
untimely.

3Appellant filed a court-ordered concise statement of errors complained of on
appeal, and the trial court subsequently entered an opinion, on February 27,
2017. See Pa.R.A.P. 1925.

                                           -2-
J-S56033-17



      II. Whether the trial court erred and/or abused its discretion in
      dismissing [Appellant’s] preliminary objections?

      III. Whether the trial court erred and/or abused its discretion in
      failing to order a briefing schedule and/or oral argument in regard
      to [Appellee’s] motion for summary judgment?

      IV. Whether the trial court erred and/or abused its discretion in
      granting [Appellee’s] motion for summary judgment?

(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

      We will address Appellant’s first two issues challenging the trial court’s

ruling on his preliminary objections together because they are related.

Appellant first argues that the court erred and abused its discretion in failing

to schedule oral argument on the matter. (See id. at 8-11). He also alleges

trial court error in overruling the preliminary objections where venue was

improper and Appellee’s complaint deficient. (See id. at 11-14). These claims

do not merit relief.

             [O]ur standard of review of an order of the trial court
      overruling or granting preliminary objections is to determine
      whether the trial court committed an error of law.        When
      considering the appropriateness of a ruling on preliminary
      objections, the appellate court must apply the same standard as
      the trial court.

Greenberg v. McGraw, 161 A.3d 976, 980 (Pa. Super. 2017) (citation

omitted).

      “[Pennsylvania] Rule [of Civil Procedure] 1028, which limits preliminary

objections to several grounds, . . . requires all preliminary objections to be

raised at once and within twenty days of service of the preceding pleading.”

Zappala v. Brandolini Prop. Mgmt., Inc., 909 A.2d 1272, 1282 (Pa. 2006)


                                     -3-
J-S56033-17



(citing Pa.R.C.P. 1026(a) (setting forth twenty-day filing requirement for

pleadings)). Regarding the timeliness requirement for preliminary objections,

“[t]his rule is not mandatory but permissive. . . . Much must be left to the

discretion of the lower court.” Liberty Mut. Ins. Co. v. Domtar Paper

Co., 77 A.3d 1282, 1285 (Pa. Super. 2013), aff’d, 113 A.3d 1230 (Pa. 2015)

(citation omitted; emphasis added).

      In addition, “every court [is required] to promulgate Local Rule 1028(c)

describing the local court procedure governing preliminary objections.”

Pa.R.C.P. 1028(c)(2), Note.    Instantly, the relevant local rule provides, in

pertinent part:

      Rule 1028(c). Preliminary Objections.

      (1) Filing. All preliminary objections shall be filed:

            (a) in accordance with Pa.R.C.P. 1028,

            (b) along with:

                  (1) a cover sheet in the form set forth in Rule
                  205.2(b),

                  (2) a brief or memorandum of law, as set forth
                  in Rule 210[.]

                                 *    *     *

      (3) Disposition. Forty-five (45) days from the filing of preliminary
      objections, the matter shall be referred to a Judge for disposition.
      . . . If oral argument was requested by either party on their
      respective cover sheets, the matter may be scheduled for
      argument. . . .




                                      -4-
J-S56033-17


      (4) Timely Filed Briefs. If the brief of either party is not
      timely filed, either in accordance with this Rule or by order
      of the Court, the Judge may:

      (a) Dismiss the preliminary objections where the moving
      party has failed to comply[.]

Montg. Co.R.C.P. 1028(c)(1)(a)-(b)(2), (3), (4)(a) (emphases added).

      Here, Appellant did request oral argument on the cover sheet he

submitted with the preliminary objections.      However, Appellant filed the

preliminary objections and brief thirty-two days after service of the complaint,

well outside of the twenty-day deadline. Therefore, as previously noted, his

filing was clearly untimely. See Pa.R.C.P. 1026(a); Zappala, supra at 1272.

The trial court, in accordance with the applicable local rule, declined to

schedule oral argument and dismissed the preliminary objections. See Montg.

Co.R.C.P. 1028(c)(1)(b)(2), (3), (4)(a); (see also Trial Court Opinion,

2/27/17, at 2-3; Memorandum & Order Sur Preliminary Objections, 6/08/16,

at 1, 5-6). Upon review, we discern no abuse of discretion or error of law in

the trial court’s dismissal of the preliminary objections without holding

argument. See Greenberg, supra at 980; Liberty Mut. Ins. Co., supra at

1285. Accordingly, Appellant’s first two issues merit no relief.

      Appellant’s third and fourth issues concern the trial court’s entry of

summary judgment in favor of Appellee. (See Appellant’s Brief, at 14-16).

The relevant standard and scope of review is as follows:

            [S]ummary judgment is appropriate only in those cases
      where the record clearly demonstrates that there is no genuine
      issue of material fact and that the moving party is entitled to
      judgment as a matter of law. Pa. R.C.P. No. 1035.2(1). When


                                     -5-
J-S56033-17


      considering a motion for summary judgment, the trial court must
      take all facts of record and reasonable inferences therefrom in a
      light most favorable to the non-moving party. In so doing, the
      trial court must resolve all doubts as to the existence of a genuine
      issue of material fact against the moving party, and, thus, may
      only grant summary judgment where the right to such judgment
      is clear and free from all doubt. On appellate review, then

                  an appellate court may reverse a grant of
            summary judgment if there has been an error of law
            or an abuse of discretion. But the issue as to whether
            there are no genuine issues as to any material fact
            presents a question of law, and therefore, on that
            question our standard of review is de novo. This
            means we need not defer to the determinations made
            by the lower tribunals.

                  To the extent that this Court must resolve a
            question of law, we shall review the grant of summary
            judgment in the context of the entire record.

Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 818 (Pa. 2017) (case

citations and internal quotation marks omitted).

      In his third issue, Appellant contends the trial court erred in failing to

order a briefing schedule or oral argument regarding Appellee’s motion for

summary judgment. (See Appellant’s Brief, at 14). This issue is waived.

      An appellate brief must support the claims presented with pertinent

discussion, references to the record, and citations to legal authorities. See

Pa.R.A.P. 2119(a)-(c).   It is well-settled that “[t]his Court will not act as

counsel and will not develop arguments on behalf of an appellant.            When

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we may dismiss the appeal entirely or find certain issues to be waived.

Pa.R.A.P. 2101[.]” Irwin Union Nat. Bank & Tr. Co. v. Famous, 4 A.3d



                                     -6-
J-S56033-17



1099, 1103 (Pa. Super. 2010), appeal denied, 20 A.3d 1212 (Pa. 2011) (case

citations omitted).

       Here, Appellant’s two-paragraph argument on this issue is undeveloped,

in that it fails to provide meaningful discussion of pertinent legal authority as

it relates to the facts of this case. (See Appellant’s Brief, at 14). He provides

only a bare reference to Pa.R.C.P. 1035.3(e)(1), for the proposition that a

party must be given a full and fair opportunity to oppose summary judgment.

Because Appellant’s third argument is defective, it is waived.4

       In his fourth issue, Appellant claims trial court error and abuse of

discretion in granting the motion for summary judgment where genuine issues

of material fact are in dispute regarding his purported contract with Appellee.

(See Appellant’s Brief, at 14-16). This issue lacks merit.




____________________________________________


4 Moreover, we note that this issue would not merit relief. With respect to
Appellant’s claim regarding oral argument on the motion for summary
judgment, which Appellee requested, the local rule provides that the court’s
scheduling of argument is discretionary. (See Trial Ct. Op., at 3-4); see also
Montg. Co.R.C.P. 1035.2(a)(3) (“If oral argument was requested by either
party on their respective cover sheets, the matter may be scheduled for
argument.”) (emphasis added). Regarding the court’s purported failure to
provide a briefing schedule, both Pa.R.C.P. 1035.3(a) and the relevant local
rule plainly mandate that an adverse party file a response to a motion for
summary judgment within thirty days. See Pa.R.C.P. 1035.3(a); Montg.
Co.R.C.P. 1035.2(a)(2)(b). Thus, the deadline for Appellant to file a response
to the motion for summary judgment was evident, and a briefing schedule
unnecessary.



                                           -7-
J-S56033-17



       Pa.R.C.P. 1035.3 sets forth the procedure for a party’s response to a

motion for summary judgment, and the potential consequence of failure to

respond. It states, in pertinent part:

       (a) Except as provided in subdivision (e), the adverse party may
       not rest upon the mere allegations or denials of the
       pleadings but must file a response within thirty days after
       service of the motion[5] identifying

              (1) one or more issues of fact arising from evidence
              in the record controverting the evidence cited in
              support of the motion or from a challenge to the
              credibility of one or more witnesses testifying in
              support of the motion, or

              (2) evidence in the record establishing the facts
              essential to the cause of action or defense which the
              motion cites as not having been produced.

                                       *       *   *

       (d) Summary judgment may be entered against a party who
       does not respond.

Pa.R.C.P. 1035.3(a)(1)-(2), (d) (Note omitted).

       Thus, the non-moving party bears an affirmative duty to respond to a

motion for summary judgment, and if that party does not respond, the trial

court may enter summary judgment on that basis. See id; see also Walsh

v. Borczon, 881 A.2d 1, 5 (Pa. Super. 2005).

       In the instant case, Appellant failed to respond to Appellee’s motion for

summary judgment, despite the clear legal authority obligating him to do so.

____________________________________________


5 As previously noted, the relevant local rule mirrors this thirty-day response
requirement. (See supra, at *7, n.4).

                                           -8-
J-S56033-17


The trial court did not rule on the motion until three months after Appellee

filed it, well beyond the thirty-day deadline for Appellant to file a response.

Under these circumstances, we conclude that the trial court did not err or

abuse its discretion in entering summary judgment against Appellant. See

Pa.R.C.P. 1035.3(d); Yenchi, supra at 818. Therefore, Appellant’s final issue

does not merit relief. Accordingly, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2017




                                     -9-